Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicants amendments to include the allowable subject matter of claims 28 and 29 into claims 1 and 27 respectively and to amend claim 21 to include substantially the same limitations are sufficient to overcome the rejections based on the prior art under 3.5 U.S.C. 103 for the reasons set forth in the final Office Action dated 9/17/2020.

Allowable Subject Matter
Claims 1-4, 6-7, 14-15, 17-23, 25, 27 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 21 and 27 require that the adaptively calculating is based on analyzing a rate of change of the number of motion vectors horizontal and vertical component differences between a block in the first reference picture and the current block in the current picture.
Claims 2-4, 6-7, 14-15, 17-20, 22-23, 25, and 30  depend from claims 1, 21 and 27 respectively and are allowed for the same reasons. 
None of these limitations are disclosed by the prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423